Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about November 9, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, obstructing governmental administration in the second degree and menacing in the third degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Although neither the victim nor his companion saw the face of the person who stole the victim’s watch, appellant’s identity as the robber was established by circumstantial evidence. Like the robber, appellant was a young black male wearing a white hooded sweatshirt. The robber was one of a group of four males, and, when the police saw appellant a short time after the robbery a few blocks away, he was also one of a group of four or five males. Appellant ran away as soon as the police approached and asked to speak with him. Finally, when the police arrested appellant after chasing him several blocks, he was wearing a watch of the *619same color, brand, and model as the victim’s. While no single factor was sufficient by itself, when taken together, they warranted the conclusion that appellant was the robber (see People v Welcome, 181 AD2d 628 [1992], lv denied 79 NY2d 1055 [1992]; Matter of Ryan W, 143 AD2d 435 [1988], lv denied 73 NY2d 709 [1989]). Although appellant argues that there were many people on the street, that white sweatshirts and watches of the type at issue are common, and that flight is equivocal, the court properly rejected coincidence as an explanation for the simultaneous presence of all the incriminating factors. Concur— Tom, J.P., Friedman, McGuire, Acosta and Román, JJ.